03/30/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: OP 21-0127


                                       OP 21-0127
                                                                      FILED
 TRAVIS IRA HLADIK,                                                   MAR 3 0 2021
                                                                   Bowen Greenwood
                                                                 Clerk of Supreme Court
              Petitioner,                                           qtni4. nt Montana


       v.
                                                                   ORDER
 CUSTER COUNTY UNDERSHERIFF,
 DAVE POWERS,

              Respondent.



       Travis Ira Hladik petitions this Court for habeas corpus relief, arguing that he is
entitled to more credit for time served. Hladik includes copies of his sentencing judgments
along with other documents. He is currently being held in the Custer County Jail.
       Hladik explains that he is in custody of the Department of Corrections (DOC)
awaiting transport from the county jail to the START program. He contends that the DOC
is not calculating his sentences correctly because he only received 81 days of credit for
time served in one of his sentences. Hladik further explains that he has two, concurrent
sentences of ten years with five suspended to the DOC. He provides that he was arrested
on September 4,2019, and that he received his sentence from the Rosebud County District
Court on November 9, 2020, followed by his sentence from the Custer County District
Court on December 7, 2020. Hladik also includes a copy of an August 12, 2019 Warrant
by Affidavit, issued in the Adams County, Colorado District Court, and his correspondence
about time served of his incarceration of more than 500 days with his Probation and Parole
Officer.
       We reviewed the attached sentencing judgments. The Sixteenth Judicial District
Court, Rosebud County, accepted Hladik's guilty pleas to four counts of felony criminal
endangerment, felony theft, misdemeanor driving under the influence of alcohol or drugs,
and misdemeanor fleeing from or eluding a peace officer. For the felonies, the Rosebud
County District Court sentenced Hladik to the DOC for two concurrent terms of ten years,
with five years suspended. The District Court awarded credit for time served of431 days.
The next month, the Sixteenth Judicial District Court, Custer County, accepted his guilty
plea to felony criminal endangerment and committed Hladik to the DOC for ten years with
five years suspended. The District Court ran this sentence concurrently with the sentence
from the Rosebud County District Court. The court also credited Hladik for pre-conviction
incarceration from January 4, 2020 to December 7, 2020.
       Hladik does not provide this Court a sentence calculation. The Records Department
at the Montana State Prison calculates sentences based upon what is in the written
judgment. Hladik may request a copy of his sentence calculation to see what credit he was
given. Here, Hladik received credit for time served in his sentences, pursuant to § 46-18-
403(1), MCA. The credit for time served may merge upon calculation because all Hladik's
sentences run concurrently.1 See State v. Tracy, 2005 MT 128, ¶ 27, 327 Mont. 220, 113
P.3d 297.
       As stated in the Probation and Parole Officer's response, Hladik has a DOC commit,
not a prison sentence with a subsequent appearance before the Board ofPardons and Parole.
Hladik was informed that he must be screened for DOC programming following a chemical
dependency evaluation. After that, Hladik would be referred to a pre-release center, and
several centers have denied his acceptance. Hladik needs to complete his programming
before any conditional release. We also point out that the Colorado warrant was rescinded.
       Hladik has not demonstrated that he is illegally incarcerated. Section 46-22-101(1),
MCA. Each District Court awarded him credit for time served in its written judgment. His
sentence is not illegal, based on the information presented here.



I A scrivener's error may exist in the Rosebud County District Court's Sentencing Order. We note
that while the District Court awarded 431 days of credit to Hladik on page three ofthe judgment,
the court also included on page six, that "[t]the Defendant shall not be given credit for time served
in jail prior to or after conviction."

                                                 2
      This Court briefly addresses the supplement filed by Hladik on March 26, 2021.
Hladik states that his situation has changed since he now has a court date for his Colorado
case. He contends that he understood the Colorado warrant to be rescinded, as stated in
the Probation and Parole Officer's response. This Court points out that for Hladik's
sentences from Montana courts, this information does not change any credit for time served
as provided in the written judgments. His argument about placement is a matter for the
DOC and not this Court. Therefore,
      IT IS ORDERED that Hladik's Petition for a Writ of Habeas Corpus is DENIED.
       The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
of record and to Travis Ira Hladik personally.
       DATED this 36 —day of March, 2021.




                                                               Chief Justice




                                                 (767-.
                                                     .1 ust(es
                                                        2.-%




                                             3